

113 S2913 IS: To designate the facility of the United States Postal Service located at 715 Shawan Falls Drive in Dublin, Ohio, as the “Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office”.
U.S. Senate
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2913IN THE SENATE OF THE UNITED STATESNovember 12, 2014Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 715 Shawan Falls Drive in
			 Dublin, Ohio, as the Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office.1.Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office(a)DesignationThe facility of the United States Postal Service located at 715 Shawan Falls Drive in Dublin, Ohio,
			 shall be known and designated as the Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Lance Corporal Wesley G. Davids and Captain Nicholas J. Rozanski Memorial Post Office.